Citation Nr: 1451477	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  11-18 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an increased rating for low back strain, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The Veteran had active service from June 1992 to January 1999.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which continued a 10 percent evaluation for the Veteran's low back disability.  In September 2011, the RO increased the evaluation of this disability to 20 percent, effective July 6, 2010, the date of receipt of the Veteran's claim for increase.  

The Veteran testified before the undersigned Veterans Law Judge via videoconference in June 2012.  A transcript of his hearing has been associated with the claims file.  

The Board has considered both the physical claims file and the Virtual VA electronic record to ensure a total review of the evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his low back disability is more severe than is reflected by the current 20 percent evaluation.  During his hearing, he described a fall he had taken in his home, a subsequent hospital visit, and week-long absence from work.  An undated statement from his wife suggests that this incident occurred in January 2012.  Other evidence of record indicates that the Veteran was taken by ambulance to a private hospital.  Records of this treatment are not associated with the disability claims file.  As they are relevant to the issue on appeal, the Veteran should be afforded the opportunity to sufficiently identify them so that they might be obtained by VA.  

The Board also notes that VA spine examinations were conducted in August 2010 and June 2011.  The August 2010 examiner stated that there was no pain and no painful motion.  In his January 2011 notice of disagreement, the Veteran disputed the examiner's findings, stating that the examination was rushed and that the examiner did not allow him to fully describe his symptoms.  

The June 2011 examiner noted that there was objective evidence of pain on active motion and with repetitive motion, but did not state the point during motion at which the Veteran experienced pain.  The Board therefore concludes that this examination is inadequate for the purpose of deciding the Veteran's claim for increase.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  He should be afforded a current examination.

In light of the above discussion, the Board has determined that additional development is necessary.  Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify all providers of VA and non-VA treatment for his back disability since May 2011.  He should be asked to provide appropriate releases for any identified private provider, and specifically asked to provide a release for treatment obtained on an emergency basis from St. Elizabeth Hospital.  Obtain any records sufficiently identified by the Veteran.

If, after continued efforts to obtain the records VA concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

2.  Schedule the Veteran for a VA examination by a clinician with the requisite expertise to determine the severity of his service-connected low back disability.  All appropriate tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should also elicit a complete history from the Veteran.  The claims file should be provided to the examiner for review.

The examiner should comment on any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation.  The examiner's report should include a description of the above factors that pertain to functional loss due to the low back disability that develops on repetitive use or during flare-up. 

   The examiner must express an opinion as to whether 
there is ankylosis of any portion of the thoracolumbar spine.  The examiner should be asked to specify the point during motion that the Veteran's experiences pain.  

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in an examination report.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  Review the examination report for compliance with the Board's remand directives.  Any inadequacies should be addressed prior to recertification to the Board.

4.  Then, following any necessary additional development, readjudicate the Veteran's claim, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



